Frank J. Kronenberg, J.
Application for removal pursuant to section 57 of the Code of Criminal Procedure is denied. Defendant is charged with third degree assault, said matter being pending before a Justice of the Peace of the Town of Wilson. Defendant alleges that he cannot obtain a fair trial in said town because he and the complainant have been feuding for some years, and their differences are a matter of common knowledge in the town and that the residents of the town have taken sides in the matter. The Justice of the Peace is presumably intended to be included among those residents of the town.
The Town of Wilson has a population (1950 census) of 3,700 persons. The Justice of the Peace has submitted an affidavit *1068stating that he is in no way prejudiced and that he will be able to hear and determine the matter justly.
There has been no showing that the defendant will not have an entirely fair trial, whether with or without a jury.